DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant’s amendments in the response filed on 4/01/2022 has been considered by the Examiner. Currently claims 1, and 3-14 are pending, claims 2 is canceled and claim 1 has been amended. Applicant’s amendments in claim 1 obviated the previously filed claim objection. A complete action on the merits of claims 1, and 3-14 follows below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster (Pub. No. 2016/0030238) in view of Gammons (Pub. No. 2012/0130457) in view of Krinke (Patent No. 3,440,660), and Kranz (DE 102005050970).
Regarding claim 1, Foster teaches a head cap (insulating cover 345) for securing against of a person in use, the head cap comprising:
a head portion for surrounding the scalp of the person, wherein the head portion includes
a front part (front portions 350, 360, Fig. 3A);
a rear part connected to the front part (proximal portions of 350, 360 Fig.  3E continuously connect to front portions 350, 360);
a neck portion for surrounding the neck of the person and connected to the rear part (351, 361 Fig. 3E);
wherein the neck portion has exterior lateral sides (351, 361), 
wherein the front part has lateral sides, and each lateral side is respectively connected to a head strap (349, 359, Fig. 3A);
wherein each head strap is extending continuously from a respective lateral side of the front part (349, 359); and 
wherein the head cap is configured to press a cooling pad against the head of the person ([0059] the cold packs can be attached to the interior of the insulating cover using fasteners). 
Foster does not teach a closeable slit extending from a front outermost edge of the front part in a direction having a component in a median plane towards the rear part, such that the head cap is in a fully open position, when the closeable slit is in an open position, attains a near flat shape, and wherein each exterior lateral side of the neck portion is provided with a first attachment member.
However, Gammons provides a slit (slit between panels 208, Figs. 2 and 4) extending from a front outermost edge of the front part in a direction having a component in a median plane towards the rear part, such that the head cap in a fully open position, when the slit is in an open position, attains a near flat shape (Fig. 2);
and
wherein each exterior lateral side of the neck portion is provided with a first attachment member ([0046][0100] Gammons generally provides the pad 100 can be attached to itself. Gammons includes a plurality of hook portions 210 of hook and loop fastening system that are configured to adhere to the non-woven material on the surface of the pad. Therefore, the exterior portions of the neck flaps 206 at the lateral sides which are capable of adhering to a hook portion are considered to be the first attachment member).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the head cap in Foster to provide for a slit extending from a front outermost edge of the front part towards the rear part to attain a flat shape and for storage purposes. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified each exterior lateral side in Foster to include a first attachment member to allow a user to further adjust and secure the portions of the insulating cover. 
Foster in view of Gammons does not teach the slit is a closeable slit. 
However, Krinke teaches a head cap comprising a closable slit extending from a front outermost edge of the front part towards the rear part (Col. 1; lines 44-50; releasable fasteners zippers are provided to interconnect the side walls of the headgear).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the slit in Gammons such that it is a closeable slit for the purposes of releasably interconnecting the panels 208 in the head gear. 
While Foster generally provides for an attachment member each lateral side (347), it does not teach each lateral side respectively connected to a head strap is provided with a second attachment member for attachment to the respective first attachment member. 
However, Kranz teaches a device within the same filed of invention comprising head straps that extend continuously from a respective lateral side of the front part (Fig. 5 and 7; strap extending continuously from the lateral side and attaching to a neck portion 7 via Velcro 22) and the head strap provided with a second attachment member for attachment to the respective first member (22). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the head straps in Foster such each attach via a second attachment member to a first member to facilitate simple operation [0050] and to further support the portion of the cap that supports cooling in the head and neck portion.
Regarding claim 3, Foster in view of Gammons, Krinke, and Kranz teaches the limitations of claim 1 as previously rejected above. Krinke teaches wherein the closeable slit is provided with a zipper or ziplock (Col. 1 lines 44-50). 
Regarding claim 4, Foster in view of Gammons, Krinke, and Kranz teaches the limitations of claim 1 as previously rejected above. Kranz teaches wherein the first and second attachment members are made of hook and loop fastener material (Velcro 22). 
Regarding claim 5, Foster in view of Gammons, Krinke, and Kranz teaches the limitations of claim 1 as previously rejected above. Foster teaches wherein the neck portion further comprises a first neck strap provided with a third attachment member; and a second neck strap provided with a fourth attachment member for attachment to the third attachment member for encompassing the neck of the person (distal portions of left neck cover portion 351 and right neck cover portion 361 or 358 as shown, Fig. 3A include front neck fastener  353 which provides for two attachment members since Foster provides for hook and loop type fasteners [0076]). 
Regarding claim 6, Foster in view of Gammons, Krinke, and Kranz teaches the limitations of claim 5 as previously rejected above. Foster teaches wherein the third and fourth attachment members are made of hook and loop fastener material ([0076]). 
Regarding claim 7, Foster in view of Gammons, Krinke, and Kranz teaches the limitations of claim 5 as previously rejected above. Foster teaches wherein at least one part of the first neck strap and the second neck strap forms the exterior lateral side of the neck portion at which the first attachment member is arranged (distal portions of left neck cover portion 351 and right neck cover portion 361 or 358 as shown, Fig. 3A and Gammons provides for the first attachment members / The non-woven material on the exterior of the flaps 206 are the first attachment materials and are configured to adhere to hook portions 210c, d ). 
Regarding claim 8, Foster in view of Gammons, Krinke, and Kranz teaches the limitations of claim 5 as previously rejected above. Kranz teaches wherein at least one of the first neck strap or the second neck strap includes an opening for receiving the laryngeal prominence of the person (Fig. 7 illustrates an opening when the two neck straps are connected). 
Regarding claim 9, the combination teaches the limitations of claim 5 as previously rejected above. Foster teaches wherein the third attachment member is attached to an interior side of the first neck strap while the fourth attachment member is attached to an exterior side of the second neck strap; or wherein the third attachment member is attached to an exterior side of the first neck strap while the fourth attachment member is attached to an interior side of the second neck strap (Fig. 3A illustrates 353 hook and loop fastener wherein the distal section of the right neck cover portion 361 or 358 as shown, Fig. 3A includes the attachment member on its exterior side and the distal portion of section 351 includes the attachment member on its interior side).
Regarding claim 10, Foster in view of Gammons, Krinke, and Kranz teaches the limitations of claim 1. Kranz teaches wherein each second attachment member is provided at an interior side of the associated head strap (Velcro 22).
Regarding claim 11, Foster in view of Gammons, Krinke, and Kranz teaches the limitations of claim 1. Kranz teaches wherein the head strap connected to at least one of the lateral sides includes one second attachment member provided at an interior side thereof (Velcro 22) and a further second attachment member provided at an exterior side thereof (the Velcro 22 adheres to the neck portion ; Fig. 5). 
Regarding claim 12, Foster in view of Gammons, Krinke, and Kranz teaches the limitations of claim 1. Foster teaches the head cap being made of a flexible material (the insulating cover 345 capable of conforming the head of a user as seen in Figs 3A-3D. 4A).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster (Pub. No. 2016/0030238) in view of Gammons (Pub. No. 2012/0130457) in view of Krinke (Patent No. 3,440,660), Kranz (DE 102005050970), and in further view of Rozental (Pub. No. 2016/0354232). 
Regarding claim 13, Foster in view of Gammons, Krinke, and Kranz teaches the limitations of claim 1. Foster is silent about specifically teaching wherein the head cap is made of neoprene material.
However, Rozental teaches a device within the same field of invention (A cooling system comprising one or more cooling pads adapted to be positioned on the patient’s head and/or neck) comprising neoprene material [0035]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the head cap material in Foster such that the material is neoprene since Rozental provides that such material  remains flexible at low temperatures [0035].
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster (Pub. No. 2016/0030238) in view of Gammons (Pub. No. 2012/0130457) in view of Krinke (Patent No. 3,440,660), Kranz (DE 102005050970), and in further view of Fronda (5,897,581). 
Regarding claim 14, the combination teaches the limitations of claim 1 as previously rejected above.  Foster provides head straps connected to chin fastener 347 but is silent about specifically teaching the head straps connectable together around the chin of the person. 
However, Fronda teaches a device within the same field of invention (headwear for use in applying cold to a person’s scalp) wherein the head straps are connectable together around the chin of the person (a pair of straps 12 which connect together to form a chin strap part 14 of the head wear; Figs 1- 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the head straps in Foster such that the head straps are connectable since it is the position of the Examiner that it provides the added benefit of securing the head portion with respect to the head by anchoring the straps from under the chin. 
Response to Arguments
Applicant’s remarks in the response filed on 4/01/2022 has been acknowledged by the Examiner; however, they are not persuasive. 
Applicant recites on page 6 of the remarks, “Even if the first step of the modification were implemented, there is simply no reason to believe that incorporated slit would somehow improve Foster’s system 300 in terms of attaining a flat shape or storage as alleged by the Examiner.”
The Examiner respectfully disagrees. The Examiner clarifies that what is meant by achieving a flat shape (seen in Fig. 2 of Gammons) is the ability to achieve an open flat position taught in paragraph [0043] of Gammons. It is the position of the Examiner that including the slit to attain an open flat position can be advantageous: (1) it allows the user the ability to fold the device such that it is less bulky, (2) Foster teaches the cold packs can be attached to the interior of the insulating cover using fasteners [0059]. It is the position of the Examiner that a user prior to wearing the device can attach the cold packs  while the device is in a flat position to ensure the cold packs are in the desired location and are secure, (3) the user can remove a cold pack by opening the slit while the user is wearing the device, and (4) the user can replace a cold pack while the user is wearing the device. Finally, Foster’s disclosure does not teach away from adding a slit in the device. 
Applicant recites on page 7 of the remarks, “[Foster’s] fasteners are adjustable to permit easy application/removal of the system…Gammons flaps 208 are separated by an open slit that allows the flaps 208 to overlap and provide better fit. In contrast Krinke’s zipper provides a fixed and un-adjustable interconnection among the panels. …There would be no reason to provide Gammons with a zipper because Gammons is closed in another way …incorporating an additional fastener would be superfluous.”
The Examiner respectfully disagrees. The Examiner applied Gammons to teach that it would have been obvious to modify the device of Foster to include a slit for the purposes of attaining a flat shape (open flat position). The zipper from Krinke is applied to the combination of Foster in view of Gammons to teach that it would be obvious to modify the slit to allow the user to releasably close the slit.  Zippers are well known and widely used fasteners in the art and providing the device of Foster with a closeable slit in view of Gammons and Krinke would secure the slit while allowing the user the ability to open the slit. 
Applicant recites on page 7 of the remarks “the references relate to two distinctly sperate fields of endeavor. On the one hand, Krinke is directed to a protective headgear that has walls of shock protective material that can be connected together to form a crash helmet and disconnected for folding and storage. On the other hand, Foster and Gammons are directed to thermal pads for surface cooling of the body parts. The thermal pads are fabricated from resilient and flexible materials to conform to the body part being cooled.”
The Examiner respectfully disagrees. It is the position of the Examiner that while the head gear of Krinke is not for the purpose of thermal therapy, it provides for a collapsible head gear similar to the devices in Foster and Gammons which provide for a head cap that is flexible to conform to the body part being cooled and capable of being folded. Therefore, one of ordinary skill in the art in the field of thermally therapeutic head caps that secure against the head of a person and comprise a closeable slit would look into collapsible head gear and since zippers are well known and widely used fasteners in the art , providing the device of Foster with a closeable slit in view of Gammons and Krinke would secure the panels/slit while allowing the user the ability to open the slit. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mattalino (2011/0036358) provides a thermal therapy head gear comprising a closeable slit (100). The head gear in Fig. 5a provides for a slit that allows the device to be in an open and flat position. Fig. 5b illustrates the same device in a closed position via the closeable slit. Mattalino further provides a closure mechanism such as a zipper to secure the head covering to the head and neck of the patient [0040].
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M. Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.E/           Examiner, Art Unit 3794                                                                                                                                                                                             

/KAITLYN E SMITH/           Primary Examiner, Art Unit 3794